Calhoon, J.,
delivered the opinion of the court.
This is a bill filed in September, 1901, to cancel certain in--, struments, and for an account, and for the appointment of a receiver, because of fraud and duress. A demurrer to it was by the court overruled, and answer made, proof taken, and decree final for Mr. Beatty, the complainant below.
The pith of the whole matter is this: In 1882 Beatty got a conveyance from one J. K. Horn of an undivided one-half interest in a twelve-acre tract of land which was thought suitable for a gin and mill site, and the two proceeded to erect a proper building, .and to install in it the necessary machinery, and to apply the power, and to operate the plant. Being doubtful of J. K. Horn’s title, Beatty returned his conveyance, and received another executed by J. K. Horn and his wife, Sarah E. Horn, who is one of the appellants here, which conveyance is of date December 28, 1883. The plant was worked by J. K. Horn and Beatty with harmony and success for ten years, when J. K. Horn substituted the services of his son, J. N. Horn, the other appellant here, who, in 1893 or 1894, had some disagreement with Beatty about the trifling sum of ten dollars in current partnership distribution of earnings. This disagreement, as will be seen, was the real or ostensible beginning of -a series of events which led up to a dissolution of the partnership, and a conveyance of February 4, 1895, by Beatty to the appellant, Mrs. Sarah E. Horn, who is the widow of the said J. K. Horn, who died January 2d of the same year, 1895. It is this conveyance of his which Beatty seeks to have canceled because procured by fraud and duress; and unless it was procured by fraud *506or duress, Mr. Beatty has no case. If it was so procured, he must prevail, unless prevented by his own subsequent conduct or laches; and this sentence presents all the contentions of the parties to this litigation. The evidence, direct and circum-. stantial, preponderates against the charge of duress. But if it be the reverse, the appellee cannot avail of it, because, by his acceptance of the fruits of the contract and his long delay in making any utterance or doing any act in repudiation of his conveyance, the law presumes his ratification of it. On this we are content to rest on the text and notes in 10 Am. & Eng. Ency. Law (2d ed.), pp. 331, 338. It there appears that he who seeks to avoid a contract obtained by duress “must move promptly, and not sleep on his right,” and a delay of three years was ■ held sufficient to ratify a deed. In the case at bar the delay was from 1894 to 1901, about seven years, with the further pregnant fact that Beatty in the meantime accepted, without objection or protest, and when there was no pretense of duress, four annual payments, including the final payment of the purchase price, being the annual payments made in 1894, 1895, 1896,- and 1897. We dispose of the charge of fraud by simply saying that ■ from his own testimony Mr. Beatty shows plainly that fraud, if thei'e was any, had nothing whatever to do with his execution of the deed to Mrs. Horn. It was the alleged duress alone, • if anything wrong at all, which affected him, as is plain from his own statement as a witness. Mr. Beatty’s bill was filed September 13, 1901. Seventeen years before then — in 1884 — and two years after he became owner of the half interest in the twelve acres, he himself discovered what appeared to be a mineral deposit on it. This deposit developed into what is called “acid iron earth,” claimed now to be a wonderful remedy for human ailments. It was only after there appeared to be money in it, after many years of exploitation by Horn and. advertisement through three different agencies, that Mr. Beatty filed his bill claiming to be the victim of concealed fraud and duress. From the history of the matter as set forth in the bill, *507it would seem incredible tbat any sane man,- in any degree alive to his own interest and to current matters of concern, could have been ignorant of tbe probable or possible value of tbe stuff. The evidence tborougbly satisfies us that no fraud or concealment, if any there.was, bad any sort of influence in obtaining from him bis deed in 1895. In fact, while tbe bill charges' fraud and concealment, it is 'not charged tbat they operated to induce tbe execution of tbe deed, but tbat act is averred to be tbe result of fear of personal violence. In our view of tbe evidence, no fraud was practiced. Certain it is tbat it bad no effect, and certain it is that tbe Horns made no effort to buy from Beatty for more than ten years after be discovered tbe mineral; and then, according to tbe disinterested testimony, tbe offer by them to Beatty .was to buy or sell at a price stated, and be concluded to sell. Nobody appears who ever beard of Beatty complaining' of fraud or duress until tbe stuff appeared to have value. Tbe truth is, we think, be knew as much of tbe value of tbe deposit as tbe Horns knew. It was all quite problematical. He knew tbat many thought it of no value, and tbat some thought it of considerable worth. Barber thought it valuable, and told Beatty so. It was so thought by a druggist in a neighboring town, to whom Horn and Beatty took a sample, and so pronounced by an expert at St. Louis; 'all depending on expensive exploitation. Beatty knew that Williams bad been interested to exploit it, and tbat be failed.after incurring large expense. After be made tbe deed be knew tbat two other- men ‘ were successively- interested with the same'o'bjebt, but be said-not a word of fraud or duress until' tbe last- of these agents bad • good promise of success. •
It would too much protract this opinion to elaborately detail tbe facts, nor do we consider tbe propriety óf tbe action in overruling tbe demurrer to tbe bill. ■ We look back over the-record-, and are tborougbly satisfied on tbe facts tbat Mr. Beatty should not prevail.
Reversed, and decree here dismissing the hill.